Mr. Justice Hutchison
delivered the opinion of the court.
Upon recording the sale of certain shares in property described in a deed executed by the marshal of the Arecibo *541District Court as the result of mortgage foreclosure proceedings in that court, the Registrar of Property of Arecibo, citing article 20 of the Mortgage Law, refused to record the conveyance also attempted in the same instrument of certain other shares in the same property upon the ground that such shares were already recorded in the name of a “person other than the defendants in whose name the sale was made. ’ ’
The ruling of the registrar must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.